DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-33 are pending wherein claims 1-29 are currently under examination and claims 30-33 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected glass manufacturing member. Applicant’s election of claims 1-29 was made without traverse in the Response filed on September 21, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the at least one selected from lanthanide metal oxides" in claim 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 13, 22-24 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 4,404,049).
In regard to claims 1-3, 7-8 and 10, Tanaka et al. (‘049) discloses nickel based self-fluxing alloys having 0.05 to 1.5 weight percent boron, 3 to 7 weight percent silicon and hard crystals (particles) of the M7C3 and MB form wherein tungsten and molybdenum (Group 6 metals) are chiefly in the M7C-3 and MB (abstract and columns 2-4).  
	With respect to the recitation “used in a glass manufacturing member for transporting or molding glass with a viscosity of logη = 3 to 14.6” in claim 1, the Examiner notes that this recitation would be considered a recitation of intended use that would not further limit the structure of the nickel based self-fluxing alloy. MPEP 2111.02 II. 
	In regard to claim 13, Tanaka et al. (‘049) discloses 7.5 to 35 weight percent chromium (column 2). 
	In regard to claims 22-24, Tanaka et al. (‘049) discloses less than 30 weight percent iron (column 2). 
	With respect to the recitation “wherein the nickel-based self-fluxing alloy has characteristics such that, when the nickel-based self-fluxing alloy is formed into a plate, heated to 480⁰C, and placed to be inclined at 70 degrees with respect to the horizontal, and 0.3 g of molten glass heated to 1,000⁰C is dropped onto the heated plate of the nickel-based self-fluxing alloy, the molten glass slides down without adhering to the plate of the nickel-based self-fluxing alloy” in claim 28, Tanaka et al. (‘049) discloses the same alloy. Therefore, the claimed property would be expected. MPEP 2112.01 I. 
	With respect to the recitation “wherein the glass manufacturing member is a member for transporting or molding glass at temperatures between 400⁰C and 1400⁰C” in claim 29, the Examiner notes that this recitation has been considered a recitation of intended use that would not further limit the structure of the self-fluxing alloy. MPEP 2112.01 I. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 4,404,049).
In regard to claim 14, Tanaka et al. (‘049) discloses 7.5 to 35 weight percent chromium, which overlaps the range of the instant invention (column 2). MPEP 2144.05 I. 

Allowable Subject Matter
Claims 4-6, 9-11, 15-21 and 25-27 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 4-6, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) fails to specify wherein the nickel-based self-fluxing alloy comprises at least one element from the Group 15 elements. 
In regard to claim 9, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) fails to specify the presence of silicon carbides. 
	In regard to claim 10, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) does not specify the presence of a cermet with a carbide of any one of the Group 4, 5 and 6 elements. 
	In regard to claims 11, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) does not specify the presence of oxides comprising at least one selected from lanthanide metal oxides. 
	In regard to claim 15, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) fails to specify the amount of hard particles being in the range of 5 to 50 mass percent.
	In regard to claims 16-18, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) does not specify at least one metal from the Group 3 of the periodic table. 
	In regard to claims 19-21, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) does not specify wherein the alloys would comprise Group 7 elements. 
	In regard to claims 25-27, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) does not specify wherein the alloys would comprise Group 11 elements. 

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claim 12, Tanaka et al. (‘049) discloses self-fluxing nickel base alloys as set forth above, but Tanaka et al. (‘049) does not specify the presence of a cermet with an oxide wherein the oxide is at least one selected from lanthanide metal oxides wherein the lanthanide metal oxide is a cerium oxide. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759